DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
Claims 1, 2, 5, 6, and 8-21 are pending.  Claims 1, 5, 6, 8-11, and 15-17 have been amended.  Claims 8-16 are withdrawn from further consideration.  Claims 20 and 21 are new.
The rejections of claims 3-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments.
The rejection of claims 1-2, 4, and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by FR 2435936 is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claims 3, and 5-7 under 35 U.S.C. 103 as being unpatentable over combinations of FR ‘936, Forrest et al.  (US 2009/0206220), Stafford (US 2011/0099787), Forrest (GB 2457379), and Wiebmer (US 1,775,301) are also withdrawn. 
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner wall of the two opposite inner walls" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim because there are plural inner walls, one at each of the two opposite inner walls having a baffle.  It is believed that this rejection can be overcome by reciting “each of the connecting portions is fixedly connected to the inner walls of the two opposite inner walls” or “each of the respective connecting portions is fixedly connected to the respective inner wall of the two opposite inner walls.”
Similar to claim 1, claims 2, 5, and 6 recite the limitation "the inner wall of the two opposite inner walls."  There is insufficient antecedent basis for this limitation in the claim because there are plural inner walls.  It is believed that this rejection can be overcome by reciting “the respective inner wall of the two opposite inner walls.”
Allowable Subject Matter
Claims 1, 2, 5, 6, and 17-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the water sink as recited in claim 1.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Mansikkamaa (US 2009/0314730), to have the specific arrangement of the sink, cutting board, and baffles.  Instead, Mansikkamaa discloses a sink (8, 9, 10) and hanging or storage means (1) having an attachment assembly (2, 3) including an attachment magnet (2) and a counter magnet (3) attached to a backside of the sink or basin (8, 9).
Examiner notes that claims 8-16 may be eligible for rejoinder, but currently those claims appear to contain numerous antecedent issues and instances of duplicative language.  For instance, claim 8 duplicates limitations, such as those regarding the “connecting portion” and also contains antecedent issues, such as “the support rod” and “the inner wall.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711